REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of Ecological, LLC New York, New York We have audited the accompanying balance sheet of Ecological, LLC (the “Company”) as of December 28, 2012, and the related statement of operations, changes in members’ equity, and cash flows for the period January 1, 2012 through December 28, 2012.The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 28, 2012, and the results of its operations and its cash flows for the period January 1, 2012 through December 28, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying balance sheet of the Company as of December 31, 2011, and the related statements of operations, changes in member’s equity, and cash flows for the year then ended were not audited, reviewed, or compiled by us and, accordingly, we do not express an opinion or any other form of assurance on them. /s/ Cherry Bekaert LLP Charlotte, North Carolina March 5, 2013 ECOLOGICAL, LLC Balance Sheets December 28, 2012 and December 31, 2011 (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses - Total current assets Property and equipment, net Other assets: Security deposits Total other assets Total assets $ $ LIABILITIES AND MEMBERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued rent Billings in excess of costs and estimated earnings on uncompleted contracts Accrued payroll Payroll related liabilities Employee benefits payable Loans payable - related parties - Total current liabilities Total liabilities Commitments and contingencies Members' equity (deficit): 141.9 Class A Units as of December 28, 2012 and December 31, 2011 ) Total liabilities and members' equity (deficit) $ $ See accompanying notes to financial statements. ECOLOGICAL, LLC Statements of Operations For the Period January 1, 2012 through December 28, 2012 and the Year ended December 31, 2011 (unaudited) Net revenues $ $ Operating expenses: Cost of revenues $ $ Selling, general and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Net loss $ ) $ ) See accompanying notes to financial statements. ECOLOGICAL LLC Statements of Changes in Members' Equity (Deficit) For the Period January 1, 2012 through December 28, 2012 and the Year ended December 31, 2011 Total Class A Members' Accumulated members' units investment deficit equity (deficit) Balance at December 31, 2010 (unaudited) $ $ ) $ ) Cash contributions by members (unaudited) - - Net loss for the year ended December 31, 2011 (unaudited) - - ) ) Balance, December 31, 2011 (unaudited) ) ) Conversion of loans payable - related parties to equity - - Net loss for the period January 1, 2012 throughDecember 28, 2012 - - ) ) Balance, December 28, 2012 $ $ ) $ See accompanying notes to financial statements. ECOLOGICAL, LLC Statement of Cash Flows For the Period January 1, 2012 through December 28, 2012 and the Year ended December 31, 2011 (unaudited) Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Interest accrued on loans payable - related parties Changes in operating assets and liabilities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses ) - Accounts payable ) Accrued rent ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Accrued payroll Payroll related liabilities Employee benefits payable ) Security deposits - ) Net cash used in operating activities ) ) Cash flows used in investing activities: Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Cash investments from members - Proceeds from issuance of loans payable, related parties Net cash provided by financing activities Net decrease in cash ) ) Cash at beginning of year Cash at end of year $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
